DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 10/28/2021 in which claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-10 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (US 2020/0022089) (with support on provisional 62/783,472 filed on 12/21/2018).

As to claim 1, Guo teaches a method for performing wireless communication by a first device (Guo, Fig. 22, [0349]-[0351], Fig. 23, [0355], a UE-A that performs wireless communication), the method comprising: 
determining a first power for physical sidelink shared channel (PSSCH) transmission in a second symbol period (Guo, Fig. 22, [0349]-[0351], the UE-A determines the TX power for the sidelink transmission to the UE-B. Fig. 23, [0362], [0364], the UE-A determines the transmit power for the PSSCH (PPSSCH) transmission in symbols 2303-2305); 
determining a second power for physical sidelink control channel (PSCCH) transmission in a first symbol period based on the first power (Guo, Fig. 23, [0364], the UE-A determines the transmit power for PSCCH (PPSCCH) transmission in symbols 2301-2302. The PPSCCH is determined based on the PPSSCH since an allocation ratio parameter (β) is used between PSCCH and PSSCH, where β=2 results the power allocated to PSCCH being 3db higher than the power allocated to PSSCH); 
performing, to a second device, the PSCCH transmission in the first symbol period based on the second power (Guo, Fig. 22, [0349]-[0351], Fig. 23, [0355], [0364], the UE-A transmits to the UE-B the PSCCH using the determined transmit power PPSCCH in symbols 2301-2302); and 
performing, to the second device, the PSSCH transmission in the second symbol period based on the first power (Guo, Fig. 22, [0349]-[0351], Fig. 23, [0362], [0364], the UE-A transmits to the UE-B the PSSCH using the determined transmit power PPSSCH in symbols 2303-2305), 
wherein the second symbol period includes resources for the PSSCH transmission (Guo, Fig. 23, [0356], the symbols 2303-2305 include resource blocks for the PSSCH transmission), and 
wherein the first symbol period includes resources for the PSCCH transmission and the PSSCH transmission (Guo, Fig. 23, [0356], the symbols 2301-2302 include resource blocks for the PSCCH and PSSCH transmissions).

As to claim 2, Guo teaches wherein the second symbol period does not include a resource for the PSCCH transmission (Guo, Fig. 23, [0356], the symbols 2303-2305 does not include a resource block for the PSCCH).

As to claim 3, Guo teaches wherein the first power is determined based on a pathloss and a number of resource blocks (RBs) for the PSSCH transmission in the second symbol period (Guo, Fig. 22, Fig. 23, [0364]-[0365], the transmit power for the PSSCH (PPSSCH) transmission in symbols 2303-2305 is based on the PLSL (the pathloss of the sidelink where PSSCH is transmitted between UE-A and UE-B), the PLUu (the pathloss of the Uu interface between the UE-A and the serving BS), MPSSCH,1 (the number of resource blocks allocated to PSSCH in symbols 2303-2305), and other parameter shown in the equations).

As to claim 4, Guo teaches wherein the pathloss includes at least one of a pathloss between the first device and the second device or a pathloss between the first device and a base station (Guo, Fig. 22, Fig. 23, [0364]-[0365], the PLSL (the pathloss of the sidelink where PSSCH is transmitted between UE-A and UE-B), and the PLUu (the pathloss of the Uu interface between the UE-A and the serving BS).

As to claim 5, Guo teaches wherein the first power is determined based on a subcarrier spacing, a pathloss, and a number of resource blocks (RBs) for the PSSCH transmission in the second symbol period (Guo, Fig. 22, Fig. 23, [0364]-[0365], the transmit power for the PSSCH (PPSSCH) transmission in symbols 2303-2305 is based on PLSL (the pathloss of the sidelink where PSSCH is transmitted between UE-A and UE-B), PLUu (the pathloss of the Uu interface between the UE-A and the serving BS), MPSSCH,1 (the number of resource blocks allocated to PSSCH in symbols 2303-2305), μ (parameter to represent the subcarrier spacing) and other parameter shown in the equations).

As to claim 8, Guo teaches wherein the second power is determined based on the first power, a number of resource blocks (RBs) for the PSCCH transmission in the first symbol period, and a number of RBs in the first symbol period (Guo, Fig. 23, [0364], the transmit power for PSCCH (PPSCCH) is determined based on MPSCCH (the number of resource blocks allocated for PSCCH in the symbols 2301-2302), and the sum of MPSSCH and MPSCCH which indicate the number of RBs in the symbols 2301-2302).

As to claim 9, Guo teaches wherein the number of RBs in the first symbol period is a sum of the number of RBs for the PSCCH transmission in the first symbol period and a number of RBs for the PSSCH transmission in the first symbol period (Guo, Fig. 23, [0364], the sum of MPSSCH and MPSCCH indicate the number of RBs in the symbols 2301-2302).

As to claim 10, Guo teaches wherein the second power is determined based on a following equation,
second power = 10log10(                        
                            
                                
                                    M
                                
                                
                                    N
                                
                            
                            )
                        
                     + first power (Guo, Fig. 23, [0362], [0364], the PPSCCH is determined based on the PPSSCH, where PPSCCH - PPSSCH = 10log10(β MPSCCH / MPSSCH,0) which is equivalent to PPSCCH = 10log10(β MPSCCH / MPSSCH,0) + PPSSCH)
wherein the first power is power for the PSSCH transmission in the second symbol period (Guo, Fig. 23, [0362], [0364], the transmission power of the PSSCH (PPSSCH) is used in the symbols 2303-2305), M is a number of resource blocks (RBs) for the PSCCH transmission in the first symbol period (Guo, Fig. 23, [0364], MPSCCH is the number of resource blocks allocated for PSCCH in symbols 2301-2302), and N is a number of RBs in the first symbol (Guo, Fig. 23, [0364], MPSSCH,0 is a number of resource blocks on the symbols 2301-2302 where both PSCCH and PSSCH are transmitted).

As to claim 14, Guo teaches a first device configured to perform wireless communication (Guo, Fig. 22, [0349]-[0351], Fig. 23, [0355], a UE-A that performs wireless communication), the first device comprising: 
one or more memories storing instructions (Guo, Fig. 3, [0063]-[0064], [0067]-[0068], the UE includes a memory that stores an operating system with instructions executed by the processor of the UE to perform the functions); 
one or more transceivers (Guo, Fig. 3, [0064], the UE includes a RF transceiver); and 
one or more processors connected to the one or more memories and the one or more transceivers, wherein the one or more processors execute the instructions to (Guo, Fig. 3, [0063]-[0064], [0067]-[0068], the UE includes a processor connected to the memory and RF transceiver to execute the instructions stored in the memory and perform the functions of the UE): 
determine a first power for physical sidelink shared channel (PSSCH) transmission in a second symbol period (Guo, Fig. 22, [0349]-[0351], the UE-A determines the TX power for the sidelink transmission to the UE-B. Fig. 23, [0362], [0364], the UE-A determines the transmit power for the PSSCH (PPSSCH) transmission in symbols 2303-2305); 
determine a second power for physical sidelink control channel (PSCCH) transmission in a first symbol period based on the first power (Guo, Fig. 23, [0364], the UE-A determines the transmit power for PSCCH (PPSCCH) transmission in symbols 2301-2302. The PPSCCH is determined based on the PPSSCH since an allocation ratio parameter (β) is used between PSCCH and PSSCH, where β=2 results the power allocated to PSCCH being 3db higher than the power allocated to PSSCH); 
(Guo, Fig. 22, [0349]-[0351], Fig. 23, [0355], [0364], the UE-A transmits to the UE-B the PSCCH using the determined transmit power PPSCCH in symbols 2301-2302); and 
perform, to the second device, the PSSCH transmission in the second symbol period based on the first power (Guo, Fig. 22, [0349]-[0351], Fig. 23, [0362], [0364], the UE-A transmits to the UE-B the PSSCH using the determined transmit power PPSSCH in symbols 2303-2305), 
wherein the second symbol period includes resources for the PSSCH transmission (Guo, Fig. 23, [0356], the symbols 2303-2305 include resource blocks for the PSSCH transmission), and 
wherein the first symbol period includes resources for the PSCCH transmission and the PSSCH transmission (Guo, Fig. 23, [0356], the symbols 2301-2302 include resource blocks for the PSCCH and PSSCH transmissions).

As to claim 15, Guo teaches an apparatus configured to control a first user equipment (UE) (Guo, Fig. 22, [0349]-[0351], Fig. 23, [0355], a UE-A that performs wireless communication), the apparatus comprising: 
one or more processors (Guo, Fig. 3, [0063]-[0064], [0067]-[0068], the UE includes a processor connected to the memory and RF transceiver to execute the instructions stored in the memory and perform the functions of the UE); and 
one or more memories operably connected to the one or more processors and storing instructions (Guo, Fig. 3, [0063]-[0064], [0067]-[0068], the UE includes a memory that stores an operating system with instructions executed by the processor of the UE to perform the functions), wherein the one or more processors execute the instructions to: 
determine a first power for physical sidelink shared channel (PSSCH) transmission in a second symbol period (Guo, Fig. 22, [0349]-[0351], the UE-A determines the TX power for the sidelink transmission to the UE-B. Fig. 23, [0362], [0364], the UE-A determines the transmit power for the PSSCH (PPSSCH) transmission in symbols 2303-2305); 
determine a second power for physical sidelink control channel (PSCCH) transmission in a first symbol period based on the first power (Guo, Fig. 23, [0364], the UE-A determines the transmit power for PSCCH (PPSCCH) transmission in symbols 2301-2302. The PPSCCH is determined based on the PPSSCH since an allocation ratio parameter (β) is used between PSCCH and PSSCH, where β=2 results the power allocated to PSCCH being 3db higher than the power allocated to PSSCH); 
perform, to a second device, the PSCCH transmission in the first symbol period based on the second power (Guo, Fig. 22, [0349]-[0351], Fig. 23, [0355], [0364], the UE-A transmits to the UE-B the PSCCH using the determined transmit power PPSCCH in symbols 2301-2302); and 
perform, to the second device, the PSSCH transmission in the second symbol period based on the first power (Guo, Fig. 22, [0349]-[0351], Fig. 23, [0362], [0364], the UE-A transmits to the UE-B the PSSCH using the determined transmit power PPSSCH in symbols 2303-2305), 
wherein the second symbol period includes resources for the PSSCH transmission (Guo, Fig. 23, [0356], the symbols 2303-2305 include resource blocks for the PSSCH transmission), and 
wherein the first symbol period includes resources for the PSCCH transmission and the PSSCH transmission (Guo, Fig. 23, [0356], the symbols 2301-2302 include resource blocks for the PSCCH and PSSCH transmissions).

As to claim 16, Guo teaches wherein the second symbol period does not include a resource for the PSCCH transmission (Guo, Fig. 23, [0356], the symbols 2303-2305 does not include a resource block for the PSCCH).

As to claim 17, Guo teaches wherein the first power is determined based on a pathloss and a number of resource blocks (RBs) for the PSSCH transmission in the second symbol period (Guo, Fig. 22, Fig. 23, [0364]-[0365], the transmit power for the PSSCH (PPSSCH) transmission in symbols 2303-2305 is based on the PLSL (the pathloss of the sidelink where PSSCH is transmitted between UE-A and UE-B), the PLUu (the pathloss of the Uu interface between the UE-A and the serving BS), MPSSCH,1 (the number of resource blocks allocated to PSSCH in symbols 2303-2305), and other parameter shown in the equations).

As to claim 18, Guo teaches wherein the pathloss includes at least one of a pathloss between the first device and the second device or a pathloss between the first device and a base station (Guo, Fig. 22, Fig. 23, [0364]-[0365], the PLSL (the pathloss of the sidelink where PSSCH is transmitted between UE-A and UE-B), and the PLUu (the pathloss of the Uu interface between the UE-A and the serving BS).

As to claim 19, Guo teaches wherein the first power is determined based on a subcarrier spacing, a pathloss, and a number of resource blocks (RBs) for the PSSCH transmission in the second symbol period (Guo, Fig. 22, Fig. 23, [0364]-[0365], the transmit power for the PSSCH (PPSSCH) transmission in symbols 2303-2305 is based on PLSL (the pathloss of the sidelink where PSSCH is transmitted between UE-A and UE-B), PLUu (the pathloss of the Uu interface between the UE-A and the serving BS), MPSSCH,1 (the number of resource blocks allocated to PSSCH in symbols 2303-2305), μ (parameter to represent the subcarrier spacing) and other parameter shown in the equations).

As to claim 20, Guo teaches wherein the second power is determined based on a following equation,
10(                        
                            
                                
                                    M
                                
                                
                                    N
                                
                            
                            )
                        
                     + first power (Guo, Fig. 23, [0362], [0364], the PPSCCH is determined based on the PPSSCH, where PPSCCH - PPSSCH = 10log10(β MPSCCH / MPSSCH,0) which is equivalent to PPSCCH = 10log10(β MPSCCH / MPSSCH,0) + PPSSCH)
wherein the first power is power for the PSSCH transmission in the second symbol period (Guo, Fig. 23, [0362], [0364], the transmission power of the PSSCH (PPSSCH) is used in the symbols 2303-2305), M is a number of resource blocks (RBs) for the PSCCH transmission in the first symbol period (Guo, Fig. 23, [0364], MPSCCH is the number of resource blocks allocated for PSCCH in symbols 2301-2302), and N is a number of RBs in the first symbol period (Guo, Fig. 23, [0364], MPSSCH,0 is a number of resource blocks on the symbols 2301-2302 where both PSCCH and PSSCH are transmitted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2020/0022089) (with support on provisional 62/783,472 filed on 12/21/2018) in view of Zhang et al. (US 2019/0356451), hereinafter “Zhang”.

As to claim 6, Guo teaches wherein the first power is determined as a smallest value among a maximum transmit power configured for the first device, and a third power (Guo, [0280], [0287], [0364], the transmit power for the PSSCH (PPSSCH) transmission is determined based on the minimum value between different parameters, including PCMAX, the power 10 log10(2μxMPSSCH) + P0,PSSCH + Δ + αPSSCH ∙ PLSL and other power parameters. The PCMAX is the maximal Tx power for sidelink transmission configured to the UE-A).

Guo teaches the claimed limitations as stated above. Guo does not explicitly teach the following features: regarding claim 6, a channel busy ratio (CBR)- based maximum transmit power.

However, Zhang teaches a channel busy ratio (CBR)- based maximum transmit power (Zhang, [0344]-[0348], the transmit power for the PSSCH is determined based on the minimum value between different parameters, including PCMAX, PMAX_CBR, etc. The PMAX_CBR is a value determined according to a Channel Busy Ration (CBR)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo to have the features, as taught by Zhang in order to realize the same correct reception probability when transmitted signals employ different modulation schemes and the required transmitting power is different (Zhang, [0332]).

As to claim 7, Guo teaches wherein the third power is determined based on a following equation,
third power = 10 log10(2uN) + P0 + α ∙ PL (Guo, [0280], [0287], [0364], the transmit power for the PSSCH (PPSSCH) transmission is determined based on the power 10 log10(2μxMPSSCH) + P0,PSSCH + Δ + αPSSCH ∙ PLSL)
wherein u is subcarrier spacing (Guo, [0280]-[0281], [0364]-[0365], μ is a parameter to represent the subcarrier spacing), N is a number of resource blocks (RBs) for the PSSCH transmission in the second symbol period (Guo, [0280], MPSSCH is the number of PRBs for the PSSCH transmission. Fig. 23, [0364]-[0365], the PSSCH transmission in symbols 2303-2305), P0 is a value configured for the first device (Guo, [0280], [0364], the P0,PSSCH is configured by high layer parameters for the UE-A), and α is a value configured for the first device (Guo, [0280], αPSSCH is configured by higher layer parameters for the UE-A), and PL is a pathloss between the first device and the second device or a pathloss between the first device and a base station (Guo, [0280], [0364], the PLSL or PLUu is the pathloss for sidelink between UEs or the pathloss between UE-A and the serving BS, respectively).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2020/0022089) (with support on provisional 62/783,472 filed on 12/21/2018) in view of Guo et al. (US 2020/0228247) (with support on provisional 62/825,169 filed on 03/28/2019), hereinafter “Guo ‘247”.

As to claim 11, Guo teaches further comprising: 
transmitting, to the second device, a reference signal (Guo, [0172], the UE-A transmits the SL-PT-RS in the scheduled PSSCH to the UE-B. [0175]-[0176], [0232], the UE transmits SL-CSI-RS in the sidelink to another UE).

Guo teaches the claimed limitations as stated above. Guo does not explicitly teach the following features: regarding claim 11, wherein transmit power of the reference signal is determined based on a number of antenna ports used for transmission of the reference signal.

	However, Guo ‘247 teaches wherein transmit power of the reference signal is determined based on a number of antenna ports used for transmission of the reference signal (Guo ‘247, [0322]-[0324], the transmission power of the PTRS is based on a number of PTRS antenna ports. The transmission power of the CSI-RS is based on the number of antenna ports for a CSI-RS transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo to have the features, as taught by Guo ‘247 in order to acquire sidelink channel state information and estimate and compensate a phase noise contained in the PSSCH transmission (Guo ‘247, [0322]).

As to claim 12, Guo teaches wherein the reference signal includes at least one of channel state information (CSI)-reference signal (RS) (Guo, [0175]-[0176], [0232], the UE transmits SL-CSI-RS in the sidelink to another UE) or phase tracking (PT)-reference signal (RS) (Guo, [0152], [0172], the reference signal is a SL-PT-RS (sidelink phase tracking reference signal)).

Guo teaches the claimed limitations as stated above. Guo does not explicitly teach the following features: regarding claim 13, wherein transmit power of the reference signal transmitted through one antenna port is 3 dB greater than transmit power of the reference signal transmitted through two antenna ports.

As to claim 13, Guo ‘247 teaches wherein transmit power of the reference signal transmitted through one antenna port is 3 dB greater than transmit power of the reference signal transmitted through two antenna ports (Guo, ‘247, [0323]-[0324], the transmission power of the PTRS has a difference of 3db when one antenna port and one layer is used compared with two layers. For the transmission power of the CSI-RS, a power of 0db is used for 1 antenna port compared with -3db for 2 antenna ports. Also, for 2 transmission layers, the transmission power of the CSI-RS is 3db for 1 antenna port and 0db for 2 antenna ports).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo to have the features, as taught by Guo ‘247 in order to acquire sidelink channel state information and estimate and compensate a phase noise contained in the PSSCH transmission (Guo ‘247, [0322]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. U.S. Patent Application Pub. No. 2020/0314770 – Power control method and terminal for performing power control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473